Judgment in favor of plaintiff in the sum of $12,743 and dismissing third-party complaint unanimously modified, on the law and on the facts, to vacate and sever so much of the judgment as grants recovery to plaintiff and grant a new trial, with costs to defendant-appellant, unless plaintiff stipulates to accept $7,000 in lieu of the award by verdict, in which event the judgment so modified is affirmed, with costs to defendant-appellant, and costs to third-party defendant against defendant-appellant. In this personal injury action it is evident that the verdict is excessive and that the record cannot sustain a verdict of more than $7,000. Settle order on notice. Concur — Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ.